Citation Nr: 0003461	
Decision Date: 02/10/00    Archive Date: 02/15/00

DOCKET NO.  97-34 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for residuals of right hip 
injuries, currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from March 1952 to March 1955.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  In that rating decision, the RO continued a 20 
percent rating for the veteran's service-connected right hip 
disability, and the veteran's disagreement with that rating 
led to this appeal.  

Review of the record shows that in an October 1998 rating 
decision the RO denied service connection left knee 
disability secondary to the veteran's service-connected right 
hip injury residuals.  The RO informed the veteran and his 
representative of its decision in a letter dated in November 
1998, and in a statement received at the RO later that month, 
the veteran's representative expressed the veteran's 
disagreement with the denial of service connection for left 
knee disability.  The Board refers this matter to the RO so 
that it may issue a statement of the case.  In addition, the 
Board notes that in the November 1998 statement, the 
veteran's representative raised the issue of entitlement to 
service connection for low back disability on a secondary 
basis.  The Board also refers this issue to the RO for 
appropriate action.  


FINDING OF FACT

Residuals of injuries of the right hip are manifested by hip 
pain on use and slight limitation of motion.  




CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
residuals of injuries of the right hip have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5010, 5255 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that it finds the veteran's 
increased rating claim to be well grounded within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991).  Additionally, the 
facts relevant to this claim have been properly developed, 
and the statutory obligation of VA to assist in the 
development of the claim has been satisfied.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (1999) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of injuries of the right hip.  The Board has found nothing in 
the historical record that would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations that would 
warrant an exposition of remote clinical histories and 
findings pertaining to this disability.  

Briefly, the service medical records show that the veteran 
was hospitalized in August 1954 for evaluation of a bony 
lesion of the right ischium.  The veteran was a paratrooper 
and on several occasions had landed in such a manner that he 
injured his buttocks.  He recalled no specific injury that 
laid him up more than one or two days, but in the past 10 or 
12 months had noticed soreness in the right buttocks and 
posterior thigh.  August 1954 X-rays of the pelvis revealed a 
lesion in the ramus of the right ischium.  It was the opinion 
of a consultant in orthopedic surgery that this could be 
exuberant callous, secondary to an undiagnosed fracture of 
the ischeo ramus.  The veteran was hospitalized for 10 days 
and was then returned to his unit with the recommendation 
that he not parachute jump for approximately 2 months.  

In mid-September 1954, the veteran was hospitalized for seven 
days for observation of trauma to the right hip incurred 
following an authorized parachute jump.  He walked with a 
limp and complained of pain over the right hip.  At that 
time, it was noted that the veteran had a history of a 
fracture of his right pelvis in April 1954, with complete 
healing.  X-rays revealed no new injury and showed an 
unchanged old healed fracture of the right pelvis involving 
the ischial tuberosity.  The diagnosis was contusion, right 
hip.  

The veteran filed his service connection claim in March 1956.  
VA examination in April 1956 showed residuals of injuries of 
the right hip manifested by pain, some limitation of 
adduction and a slight limp.  X-rays showed considerable 
deformity of the right ischium, and the radiologist stated 
that wavy linear shadows suggested there might have been a 
comminuted fracture.  In a rating decision dated in April 
1956, the RO granted service connection for residuals of 
injury, right hip, and assigned a 20 percent rating from 
March 1956.  After additional VA examinations, the 20 percent 
rating was continued in rating decisions dated in February 
1960 and May 1979.  

The veteran filed his current increased rating claim in 
February 1997.  In the report of VA X-rays of the right hip 
taken in March 1997, the radiologist noted there were 
radiolucencies and some sclerotic changes of the inferior 
portion of the right pubic bone and expansion.  He also 
stated there were osteoarthritic changes of the right hip.  
He said multiple views of the right hip showed no definite 
fracture.  At a VA clinical examination in April 1997, the 
veteran complained of fairly constant and nagging pain around 
the right hip area.  He reported difficulty standing and 
walking a long distance.  The physician noted the veteran's 
history of right hip injuries in service and his recent 
history of prostate cancer diagnosed in January 1997.  On 
examination, the physician noted the veteran had a slight 
limp on the right side.  Range of motion of the right hip 
showed flexion to 90 degrees, extension to 5 degrees, 
abduction to 40 degrees, adduction to 20 degrees, internal 
rotation to 20 degrees and external rotation to 45 degrees.  
During flexion of the hip, the veteran complained of pain 
near the posterior gluteal region.  The diagnosis was: 
"Painful right hip area.  No residual of previous injury.  
There is suspicious area of bone lesion in the ischial 
bone."  

Henry Ford Hospital office visit notes dated in December 1997 
show that the veteran reported difficulty with his right 
pelvis and hip ever since service.  The veteran reported that 
currently his biggest problem was when he tried to shovel, 
dig, sweep, etc.  He said that with those activities he had a 
sense of pain, became fatigued and was unable to complete the 
tasks.  He reported that he currently worked as a bus driver, 
and when he sat for a long time, he developed discomfort.  He 
said that sitting up to 2 to 3 hours gave him pain.  He also 
said he was unable to walk more than 100 yards without 
discomfort.  The physician stated that on examination, the 
veteran clearly had pain with rotation of the right hip, 
particularly with outward rotation.  There was mild 
discomfort with flexion of the leg.  The physician reported 
full range of motion and said the veteran was able to walk 
with a slight limp.  The assessment was ongoing right hip 
pain, secondary to pelvic fracture related to a service 
injury.  The physician stated there was no evidence of loss 
of range of motion, although the veteran clearly had 
discomfort on range of motion testing.  

At a hearing before a Hearing Officer at the RO in February 
1998, the veteran testified that his right hip condition was 
painful.  He testified that it was difficult to get out of 
bed, and that he was unable to stand for a long period of 
time because of his hip.  He also testified that he was 
unable to sit and drive for a long period.  He also said that 
he guessed that he could walk no more than a quarter of a 
mile before he would have to sit down.  He testified that he 
had very uncomfortable right hip pain all of the time.  

VA outpatient records include notations in 1998 of complaints 
of chronic right hip pain.  In July 1998, the assessment 
included chronic right hip pain secondary to degenerative 
joint disease.  The plan at that time was to discontinue 
Motrin and to give Tylenol #3 as needed.  The veteran was 
advised to exercise and to lose weight.  

At a VA orthopedic examination in October 1998, the veteran's 
complaints included painful right hip.  He said the pain was 
fairly constant and was aggravated by bad weather, long 
standing or walking.  There was no history of flare-up.  He 
gave a history of previously taking medications like Motrin, 
but was not currently on medication.  Right hip examination 
showed that the leg alignment was normal.  There was 
tenderness near the ischial region.  There was no muscle 
atrophy or deformity.  The range of motion testing showed 
flexion to 85 degrees with complaints of pain in the groin.  
There was extension to 5 degrees, also with complaints of 
pain.  There was abduction to 40 degrees, and there was 
adduction to 20 degrees.  Internal rotation was 20 degrees, 
and external rotation was 40 degrees.  The physician reported 
that X-rays of the right hip showed normal bony relationship.  
There was no residual of any fracture or traumatic pathology, 
and no arthritis was noted.  The diagnosis was normal right 
hip without any arthritis or any residual of previous 
fracture.  The physician's opinion was that the veteran was 
suffering from degenerative arthritis of the spine with 
spondylolisthesis that gave some pain in the low back and 
right hip area.  The physician stated there was no inherent 
hip pathology at that time and there was no residual of 
fracture or trauma.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1999).  Separate 
diagnostic codes identify the various disabilities.  The 
Board attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).  When 
there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).  The evaluation of the same 
disability under various diagnoses and the evaluation of the 
same manifestation under different diagnoses are to be 
avoided.  38 C.F.R. § 4.14 (1999).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202, 205-06 
(1995).  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  
38 C.F.R. § 4.45.  The intent of the Rating Schedule is to 
recognize actually painful, unstable or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  

Under 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 
arthritis due to trauma and substantiated by X-ray findings 
is rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Although there is conflicting evidence as to 
whether right hip arthritis is present, all potentially 
applicable diagnostic codes, including those pertaining to 
limitation of motion, are for consideration in determining 
whether the veteran's right hip disability warrants an 
increased evaluation.

Under the Rating Schedule, limitation of extension of the 
thigh warrants a 10 percent rating if extension is limited to 
5 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5251 (1999).  

Limitation of flexion of the thigh warrants a 10 percent 
rating if flexion is limited to 45 degrees, a 20 percent 
rating if flexion is limited to 30 degrees, a 30 percent 
rating if flexion is limited to 20 degrees, and a 40 percent 
rating if flexion is limited to 10 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5252 (1999).  

Impairment of the thigh warrants a 10 percent rating if the 
affected leg cannot toe-out more than 15 degrees due to 
limitation of rotation of the affected leg, or if the legs 
cannot be crossed due to limitation of adduction.  Impairment 
of the thigh warrants a 20 percent rating where there is 
limitation of abduction and motion is lost beyond 10 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5253.  

Within the Rating Schedule, 38 C.F.R. § 4.71, Plate II shows 
normal thigh (hip) flexion to 125 degrees and normal thigh 
(hip) extension to 0 degrees.  The plate also shows normal 
thigh (hip) abduction to 45 degrees.  

Impairment of the femur warrants a 10 percent rating if there 
is malunion of the femur with slight knee or hip disability, 
a 20 percent rating if there is malunion of the femur with 
moderate knee or hip disability, and a 30 percent rating if 
there is malunion of the femur with marked knee or hip 
disability.  Fracture of the surgical neck of the femur with 
false joint warrants a 60 percent rating.  A 60 percent 
rating, or higher, is warranted for fracture of the shaft or 
anatomical neck of the femur with nonunion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5255.  

Although there is some conflict in the evidence as to whether 
all right hip symptoms are service-connected residuals of the 
veteran's in-service injuries, the Board finds, with 
resolution of reasonable doubt in favor of the veteran, that 
his service-connected disability is manifested primarily by 
right hip pain on use and slight limitation of motion.  The 
veteran's right hip disability is currently rated as 20 
percent disabling under Diagnostic Code 5255.  The evidence 
does show that the veteran walks with a limp favoring the 
right lower extremity, and limitation of motion of the right 
hip and right hip pain are shown by the evidence.  The Board 
is satisfied that the veteran has moderate right hip 
disability, which warrants a 20 percent rating under 
Diagnostic Code 5255.  However, the evidence does not, in the 
Board's judgment, show symptoms that more nearly approximate 
marked right hip disability, which would be required for a 30 
percent rating.  In this regard, the veteran has consistently 
reported that he can sit for 2 to 3 hours and that he can 
walk from 100 yards to a quarter of a mile before needing to 
sit down.  

The Board has also considered whether a higher evaluation is 
warranted on the basis of limitation of motion.  In order to 
warrant an evaluation in excess of 20 percent based on 
limitation of motion, limitation of flexion of the right 
thigh must more nearly approximate limitation to 20 degrees 
than to 30 degrees.  On no occasion has the veteran been 
found to have limitation of right thigh flexion even to 45 
degrees.  Therefore, the veteran's documented range of right 
thigh flexion does not justify a rating in excess of 20 
percent under Diagnostic Code 5252.  

In determining the extent of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59, concerning 
function impairment due to pain, weakness, excess 
fatigability and incoordination, and functional impairment on 
repeated use and during flair-ups are for consideration.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The veteran does have pain on motion of the right hip, and 
the Board does not doubt that the pain increases with use.  
However, the record shows no weakness, excess fatigability or 
incoordination of the right hip, and the right hip is not 
subject to flare-ups.  The limitation of thigh extension to 5 
degrees shown at various examinations warrants no more than a 
10 percent rating under Diagnostic Code 5251, and none of the 
medical evidence shows limitation of thigh flexion, 
abduction, adduction or rotation that would alone warrant 
even a compensable rating under Diagnostic Code 5252 or 5253.  
Therefore, even with consideration of 38 C.F.R. §§ 4.40, 4.45 
and 4.59, it is the opinion of the Board that neither alone, 
nor with the associated pain, does the extent of limitation 
of motion of the right hip meet or more nearly approximate 
the criteria for a 30 percent rating under any potentially 
applicable diagnostic code.  

The Board has also considered whether there should be 
referral to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (1999).  The veteran has stated that he was 
hospitalized from June 1996 to September 1996 for his "0% 
service-connected disability."  However, the veteran did not 
respond with additional information when the RO requested 
that he identify the hospital and provide release 
authorization allowing VA to obtain information from the 
hospital.  The demonstrated manifestations of the disability 
to which the veteran testified at his hearing and which have 
been documented in the available medical evidence are 
consistent with the assigned rating.  In there is no 
indication in the record that the average industrial 
impairment resulting from the veteran's residuals of right 
hip injuries would be in excess of that contemplated by the 
assigned evaluation.  Therefore, the Board finds that the 
criteria for submission for assignment of an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

A rating in excess of 20 percent for residuals of right hip 
injuries is denied.  



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 

